Title: To George Washington from Jabez Bowen, 19 June 1790
From: Bowen, Jabez
To: Washington, George



Sir
Providence [R.I.] June 19th 1790

By the arival of Colo. Barton from New York we are informed of the Appointments made in the Revenue Department for this State. I think they will give intire satisfaction to all the Friends of the General Goverment.
some of my Friends inform me that they have wrote to your Excellency Requesting that I may be appointed to the Loan Office. if agreable, should take it as a favour. whoever the person may be he aught to Reside in this Town, as three quarters of the Business will be with the Inhabitants of this County and from the Massachusetts & Connecticutt in this vicinity at the time the

Loans was made the Inhabitants of Rhode Island were under the power of the British.
The Federalists of this State wish that Govr Bradford or Mr Merchant should be appointed District Judge they are both Gentlemen of the Law, and fully equal to the Office, they have been equally good Wiggs and Firm for the Establishing the Federal Government.
It is wished by our Friends that Benjamin Bourne Esqr. may be appointed District Attorney. he is a Gentleman of the verry first abilities and would be the person that we shall Vote for to send as a Representative but at present he can have no chance of succeeding.
I would also Name John S. Dexter as a verry propper Person for Marshall to this District he is well know[n] to your Excellency and cartainly would give good satisfaction to every good man.
I should not have thus Troubled your Excellency but we are informed that Govr Fenner has and will send on the Names of those persons that he and his Friends wish may be put in Office, but the whole of their Conduct having been uniformly oposed to the General Government I cannot think that they will be anxious to promote such persons to Offices as will act for the General weale. Your task Sir is arduous I dont wish to perplex but to give you such information as will make your Administration Honourable and Happy, I Remain with sentements of the highest Esteem & Respect your most Obedient and verry Humle Servant

Jabez Bowen

